NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            22-NOV-2021
                                            07:47 AM
                                            Dkt. 85 OAWST


                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

               STATE OF HAWAI#I, Plaintiff-Appellee,
                                 v.
                CLAY MARSHALL, Defendant-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CR. NO. 1CPC-XX-XXXXXXX)


               ORDER APPROVING THE NOVEMBER 12, 2021
                STIPULATION FOR DISMISSAL OF APPEAL
      (By:   Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)

          Upon consideration of the Stipulation for Dismissal of
Appeal, filed November 12, 2021, and executed by counsel for
Defendant-Appellant Clay Marshall (Marshall) and the State of
Hawai#i, the papers in support, and the record, it appears that:
           (1) the appeal has been docketed;
           (2) Marshall seeks to dismiss the appeal;
           (3) the motion includes Marshall's declaration showing
he understands the consequences of voluntary dismissal,
consistent with Hawai#i Rules of Appellate Procedure (HRAP) Rule
42(c); and
           (4) dismissal is authorized by HRAP Rule 42(b) and (c).
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Therefore, IT IS HEREBY ORDERED that the stipulation to
dismiss the appeal is approved, and the appeal is dismissed.
          DATED: Honolulu, Hawai#i, November 22, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  2